DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 20 is objected to because of the following informalities:
The second period at the end of claim 20 should be deleted for grammatical purposes.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 10 recites the limitation "wherein the isomerizing step(s)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “isomerizing step(s)" does not appear in claim 1.  The examiner asserts that claim 10 should be amended to depend from claim 9 to provide proper antecedent basis for the limitation “isomerizing step(s)".  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mohammadi et al, US 2016/0244915.
Mohammadi et al, US 2016/0244915, discloses a surface softening composition containing a metathesized unsaturated polyol ester (see abstract).  It is further taught by Mohammadi et al that the metathesized unsaturated polyol ester is prepared with vegetable oils, such as rapeseed oil and canola oil (see paragraph 16), that the unsaturated polyol ester contains fatty acids, such as oleic acid (see paragraphs 84-85), that the metathesized unsaturated polyol ester is made by reacting a natural oil in the presence of a metathesis catalyst, wherein the reaction of the natural oil product with the metathesis catalyst may be repeated 2-5 times (see paragraph 112), that the metathesized unsaturated polyol ester has a number average molecular weight of 100-150,000 g/mol (see paragraph 113), and that the composition further contains perfumes (see paragraph 187), per the requirements of the instant invention.  Specifically, note Examples 1-2.  Furthermore, with respect to the product by process limitations that are recited in the instant claims, the examiner asserts that the subject matter would have been obvious to the skilled artisan because the patentability of a product by process claim does not depend on its method of production and where the examiner has found a 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schubert et al, US 2018/0051235.
Schubert et al, US 2018/0051235, discloses a fabric care composition comprising glyceride copolymers (see abstract).  It is further taught by Schubert et al that the 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen et al, US 2018/0051114.
Cohen et al, US 2018/0051114, discloses oligomers of certain glyceride compounds, wherein the glyceride compounds include natural oils, such as canola oil, and wherein the process for making the glyceride oligomers include reacting a plurality of unsaturated glyceride compounds in the presence of a metathesis catalyst (see abstract).  It is further taught by Cohen et al that suitable unsaturated natural oil glycerides include a glyceride of oleic acid (see paragraph 8), that the glyceride copolymers have a molecular weight of 4,000-150,000 g/mol (see paragraph 57), that the glyceride copolymer is made by more than one metathesis reaction steps (see paragraph 62), and that the glyceride oligomers are used in liquid compositions that further contain surfactants, fragrances, and dyes (see paragraphs 69-74), per the requirements of the instant invention.  Specifically, note Examples 1-8.  Furthermore, 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,894,932.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,894,932 discloses a composition comprising 0.1-50% by weight of a glyceride copolymer of formula (I), and adjunct ingredients, such as anionic surfactant scavengers, perfumes and dyes, and wherein the glyceride copolymer has a molecular weight of 4,000-150,000 g/mol (see claims 1-21 of U.S. Patent No. 10,894,932), as required in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-21 of U.S. Patent No. 10,894,932.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,648,132.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,648,132 discloses a surface softening composition comprising a glyceride .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,265,434.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,265,434 discloses an absorbent article comprising a composition that contains a glyceride copolymer of formula (I) and adjunct ingredients, such as perfumes, surfactants, and structuring agents (see claim 1 of U.S. Patent No. 10,265,434), as required in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claim 1 of U.S. Patent No. 10,265,434.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,265,249.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,265,249 discloses a wet wipe comprising a composition that contains a glyceride copolymer of formula (I) and adjunct ingredients, such as perfumes, emulsifiers and rheology modifiers (see claims 1-5 of U.S. Patent No. 10,265,249), as required in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-5 of U.S. Patent No. 10,265,249.

	   Narasimhan et al, WO 2020/172221, discloses methods of making glyceride oligomers (see abstract).
	
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 9, 2021